Exhibit 10.6


AGREEMENT OF SUBORDINATION
Agreement of Subordination dated as of August 28, 2017 (this “Agreement”) by and
among A-Mark Precious Metals, Inc., a Delaware corporation (hereinafter called
the “Debtor”), each of the undersigned creditors under the caption “SUBORDINATE
CREDITORS” (together with their respective heirs, and permitted successors and
assigns in such capacity, each, a “Subordinate Creditor” and collectively, the
“Subordinate Creditors”), and COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as
administrative agent (together with its successors and assigns in such capacity,
the “Agent”) on behalf of and for the ratable benefit of itself in such
capacity, and the other Secured Parties (as defined in the Credit Agreement, as
defined below). The Agent and the other Secured Parties are collectively
referred to as the “Senior Creditors.”
WITNESSETH:
WHEREAS, the Debtor has entered into an Uncommitted Credit Agreement dated as of
March 31, 2016 (as amended, modified or supplemented from time to time, the
“Credit Agreement”) with the financial institutions named therein or from time
to time party thereto (collectively, the “Lenders”) and Coöperatieve Rabobank
U.A., New York Branch as Administrative Agent for the Lenders; capitalized terms
used herein are being used as defined in the Credit Agreement, unless otherwise
defined herein;
WHEREAS, the Debtor intends to incur obligations, liabilities and indebtedness
to the Subordinate Creditors under a guaranty of the obligations of Goldline
Acquisition Corp., a Delaware corporation, owing to the Subordinate Creditors
(such obligations, liabilities and indebtedness and all interest heretofore or
hereafter accrued thereon, and all other claims which each Subordinate Creditor
now has or may hereafter have or acquire against the Debtor thereunder or in
conjunction therewith are hereafter collectively called the “Subordinate Debt”);
WHEREAS, the Subordinate Debt shall be evidenced by the Guaranty dated as of
August 28, 2017 in favor of all of the Subordinate Creditors (as amended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof, the “Subordinate Debt Document”); and
WHEREAS, the execution and delivery of this Agreement is required under the
Credit Agreement to permit the incurrence by the Debtor of the Subordinate Debt.
NOW, THEREFORE, in order to induce the Agent and the Lenders to continue to
consider requests for Credit Extensions under and pursuant to the Credit
Agreement, the Debtor and each Subordinate Creditor hereby agree with the Agent
for the benefit of the Senior Creditors as follows:
1.(a)    No Subordinate Debt shall be paid or purchased by or on behalf of the
Debtor, and no payment on account thereof shall be received, accepted or
retained by any Subordinate Creditor; no security interest or Lien in any asset
or property shall be created by the Debtor or received, accepted or retained by
any Subordinate Creditor as security for the Subordinate Debt and no financing
statement shall be filed with respect thereto by the Subordinate Creditors; nor
shall any Subordinate Creditor assign or grant a security interest in or
otherwise transfer the Subordinate Debt to any Person (other than the Agent) or
permit any Person (other than the Agent) to file any UCC financing statement
relating thereto; nor shall any Subordinate Creditor exercise any right or
remedy to enforce or collect any Subordinate Debt or Lien on any asset or
property of the Debtor, if any, which secures the Subordinate Debt; in each case
unless and until (i) the Debtor has paid and satisfied in full all of the
Obligations (including, without limitation, any interest, fees and other amounts
accruing after the commencement of a bankruptcy case, whether or not a claim
therefor could be made by any Senior Creditor in such bankruptcy case) (such
Obligations being hereinafter collectively called the “Senior Liabilities”) and
(ii) all Revolving Line Portions shall have terminated and the Lenders have no
further obligations to consider making Credit Extensions (the preceding clauses
(i) and (ii) collectively referred to herein as the “Satisfaction of Senior
Liabilities”).
(b)    This Agreement shall be applicable before and after the filing of any
proceeding by or against the Debtor of the type described in Section 8.1(h) or
8.1(i) of the Credit Agreement, and the parties agree to effect the allocative
purposes of this Agreement if such proceeding occurs. All references in this
Agreement to the Debtor shall be deemed to apply to the Debtor as a
debtor-in-possession and to a trustee for the Debtor in any such proceeding
(c)    Until the Satisfaction of Senior Liabilities has occurred, none of the
Subordinate Creditors shall (1) challenge, dispute, object to or contest the
validity, enforceability, perfection or priority of the Senior Liabilities or
the Agent’s first priority perfected Lien in any Collateral, or (2) challenge,
dispute, contest, seek to delay or interfere with any cash collateral order,
debtor in possession financing, relief from automatic stay or other relief,
action or remedy consented to or requested by the Agent in any case or
proceeding with respect to the Debtor or any Subsidiary thereof of the type
described in Section 8.1(h) or 8.1(i) of the Credit Agreement, or (3) challenge,
dispute, object to, contest, seek to delay or interfere with any other right or
remedy by any Senior Creditor (including, without limitation, any collection,
sale or foreclosure of any Collateral).
(d)    Until the Satisfaction of Senior Liabilities has occurred, no Subordinate
Creditor shall institute or join in the institution of any involuntary case or
proceeding against the Debtor or any Subsidiary thereof under the Bankruptcy
Code or any other bankruptcy, insolvency, reorganization or similar law of any
jurisdiction.
(e)    Until the Satisfaction of Senior Liabilities has occurred, no Subordinate
Creditor shall (i) forgive, cancel or discharge, or permit to be converted into
any evidence of equity or ownership, any of the Subordinate Debt; (ii)
subordinate all or part of the Subordinate Debt to any indebtedness other than
the Senior Liabilities; (iii) amend any document evidencing the Subordinate Debt
without the prior written consent of the Agent (which consent shall not be
unreasonably withheld, conditioned or delayed), in a manner which materially and
adversely affects the Senior Creditors; or (iv) object to the forbearance by the
Senior Creditors from bringing or pursuing any foreclosure proceeding or action
or any other exercise of any rights or remedies relating to the Collateral.
(f)    The Senior Creditors may at all times, in their sole discretion, exercise
any and all powers and rights, including, without limitation, the right to
foreclose or otherwise realize upon any Collateral subject to its security
interest, in such order and in such manner as they shall determine in their sole
business judgment, all without the necessity of obtaining any consent or
approval of any other party.
2.    Each of the Debtor and each Subordinate Creditor as to itself (and not the
other Subordinate Creditors) severally warrants and represents to the Senior
Creditors that such Subordinate Creditor has not made any prior transfer or
assignment of the Subordinate Debt or any interest therein; and that no security
interest has been granted therein nor any financing statement filed in relation
thereto and that such Subordinate Creditor has not assigned or granted a
security interest in the Subordinate Debt nor permitted any other Person to file
any financing statement in relation thereto. Each Subordinate Creditor waives
any and all notice of the acceptance of this agreement or the creation, renewal,
extension or accrual, present or future, of any of the Senior Liabilities, or of
the reliance of the Senior Creditors on this Agreement. Each Subordinate
Creditor consents that, without notice to or further consent by any Subordinate
Creditor, the liability of the Debtor or of any other party for or upon the
Senior Liabilities may from time to time, in whole or in part, be renewed,
extended, modified, accelerated, compounded or released by the Senior Creditors,
as they may deem advisable, that any collateral and/or security interest for the
Senior Liabilities (or any of them), may from time to time, in whole or in part,
be exchanged, sold or surrendered by the Senior Creditors, as they may deem
advisable, and that any deposit, balance or balances to the credit of the Debtor
may, from time to time, in whole or in part, be surrendered or released by the
Senior Creditors, as they may deem advisable, all without impairing or in any
way affecting the subordination contained in this Agreement.
3.    Each Subordinate Creditor hereby transfers and assigns to the Agent for
the ratable benefit of the Senior Creditors and grants to the Agent for the
ratable benefit of the Senior Creditors a present and continuing security
interest in all of the Subordinate Debt. Such security interest shall secure all
of the Subordinate Creditors’ obligations hereunder. Each Subordinate Creditor
and Debtor hereby agree that after the occurrence and during the continuance of
any Event of Default under Section 8.01(h) or (i) of the Credit Agreement or
after demand by the Required Lenders for payment of the Senior Liabilities, the
Agent shall have full right, in its own name or in the name of the Subordinate
Creditors, to collect and enforce the Subordinate Debt by legal actions, to file
proof of claim in bankruptcy, reorganization, arrangement or other liquidation
proceedings, and to vote in any such proceeding. The Agent and each of its
officers and employees are hereby irrevocably constituted attorneys in fact for
the Subordinate Creditors for the purpose of such enforcement, and in connection
with such enforcement, for the purpose of endorsing, in the name of the
Subordinate Creditors, any instrument for the payment of money relating to the
Subordinate Debt. Each Subordinate Creditor will receive as trustee for the
Agent, and pay to the Agent forthwith upon receipt thereof, any amounts which
such Subordinate Creditor may receive from the Debtor on account of the
Subordinate Debt prior to the Satisfaction of Senior Liabilities.
4.    Each of the Subordinate Creditors and the Debtor represents and agrees
that the Subordinate Debt Document does and shall contain on its face the
following legend:
“THIS INSTRUMENT AND ALL THE OBLIGATIONS, RIGHTS, TERMS AND PROVISIONS
HEREUNDER, ARE SUBORDINATED PURSUANT TO, AND SUBJECT IN ALL RESPECTS TO, THE
TERMS AND PROVISIONS OF THE AGREEMENT OF SUBORDINATION DATED AS OF AUGUST 28,
2017 AMONG A-MARK PRECIOUS METALS, INC., EACH SUBORDINATE CREDITOR PARTY THERETO
AND COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, AS AGENT, AS AMENDED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME.”
5.    The terms “Debtor” and “Subordinate Creditors” as used throughout this
Agreement shall include the individual, company, association, partnership,
limited liability company or corporation named herein as the Debtor and any
Subordinate Creditor, respectively, and (a) any Person which is a successor,
individual or individuals, company, association, partnership, limited liability
company or corporation to which all or substantially all of the business or
assets of the Debtor or any Subordinate Creditor, as the case may be, shall have
been transferred, (b) in the case of the Debtor or any Subordinate Creditor
which is a partnership or limited liability company, any new partnership or
limited liability company which shall have been created by reason of the
admission of any new partner or partners, member or members therein or the
dissolution of any existing partnership or limited liability company by the
death, resignation or other withdrawal of any partner or member, and (c) in the
case of a corporate or limited liability company Debtor or Subordinate Creditor,
any other entity, corporation or limited liability company into, with, or by
which the Debtor or any Subordinate Creditor, as the case may be, shall have
been merged, consolidated, reorganized, purchased or absorbed.
6.    The Debtor agrees to render to the Agent upon demand, from time to time,
statements of the Subordinate Debt and will give the Agent access to its books
for the purpose of examining the state of the accounts of the Subordinate
Creditors with the Debtor.
7.    This Agreement shall be binding on the Debtor and the Subordinate
Creditors and their heirs, personal representatives, executors, trustees,
successors and assigns and shall inure to the benefit of the Senior Creditors
and their respective successors and assigns. Neither the Debtor nor any
Subordinate Creditor shall assign any of its rights or obligations under this
Agreement, without the prior written consent of the Agent, and any purported
assignment without such consent shall be void and of no force or effect.
8.    The Agent is hereby authorized to execute and file with or without the
signature of any Subordinate Creditor financing statements covering all or any
part of the Subordinate Debt and property which are assigned to the Agent under
Section 3 of this Agreement on behalf of and at the expense of the Debtor.
9.    This Agreement is a continuing agreement and shall remain in full force
and effect until the Satisfaction of Senior Liabilities.
10.    The Secured Creditors may enforce any remedy with respect to this
Agreement or any security therefor whether or not the Secured Creditors shall
have first pursued their remedies in respect of the Senior Liabilities. Each
Subordinate Creditor hereby waives all presentment for payment, protest and
notice of non-payment and protest of negotiable instruments to which such
Subordinate Creditor may be a party. The Debtor hereby agrees to pay the Agent,
on demand, all expenses of any kind, including reasonable and documented counsel
fees, which the Agent may incur in enforcing any of its rights hereunder;
provided, however, such expenses of the Agent incurred in connection with an
enforcement action as between or among the Senior Creditors and any Subordinate
Creditor shall be paid by such Subordinate Creditor to the extent that such
Subordinate Creditor shall have been determined by a final non-appealable
judgment of a court of competent jurisdiction to have breached its obligations
hereunder.
11.    EACH OF THE SUBORDINATE CREDITORS AND THE DEBTOR WAIVES THE RIGHT TO
INTERPOSE ANY COUNTERCLAIM OR OFFSET AGAINST THE AGENT OR THE OTHER SENIOR
CREDITORS OF ANY NATURE AND DESCRIPTION IN ANY LITIGATION ARISING OUT OF OR
RELATING TO THE SUBORDINATE DEBT OR THIS AGREEMENT.
12.    Prior to the Satisfaction of the Senior Liabilities, in the event that
the Debtor makes an assignment for the benefit of creditors, or any proceedings
are commenced by or against the Debtor under any bankruptcy, reorganization,
readjustment of debt, arrangement, dissolution, receivership, liquidation or
insolvency law or statute now or hereafter in effect, then and in any such event
and at any time thereafter, each Subordinate Creditor shall, upon the written
request of the Agent, prove, enforce, and endeavor to obtain payment of all
Subordinate Debt at the time existing, and will turn over to the Agent in
precisely the form received any payment or distribution of any kind or character
which shall be payable upon or with respect to any such Subordinate Debt for
application to the payment of any Senior Liabilities at the time existing. In
the event that any Subordinate Creditor shall fail to take the action requested
by the Senior Creditors, the Senior Creditors may, as attorney in fact for such
Subordinate Creditor, take such action on behalf of such Subordinate Creditor,
but for the use and benefit of the Senior Creditors, and each Subordinate
Creditor hereby appoints the Senior Creditors as attorney in fact for such
Subordinate Creditor to demand, sue for, collect and receive every such payment
and distribution and give acquittance therefor and to file claims and to take
such other proceedings in the Senior Creditors’ own names or in the name of such
Subordinate Creditor or otherwise and to vote, give consent and take any other
steps with regard thereto, all as the Senior Creditors may deem necessary or
advisable for the enforcement of this Agreement; and each Subordinate Creditor
will execute and deliver to the Agent such other and further powers of attorney,
assignments or other instruments as may be requested by the Senior Creditors in
order to enable the Senior Creditors to enforce any and all claims upon or with
respect to the Subordinate Debt at the time existing and to collect and receive
any and all payments or distributions which may be payable or deliverable at any
time upon or with respect to such Subordinate Debt. Without limiting the
foregoing, in the event that the Debtor makes an assignment for the benefit of
creditors, or any proceedings are commenced by or against the Debtor under any
bankruptcy, reorganization, readjustment of debt, arrangement, dissolution,
receivership, liquidation or insolvency law or statute now or hereafter in
effect, any payment or distribution of assets of the Debtor of any kind or
character, whether in cash, property or securities, by set‑off or otherwise, to
which any Subordinate Creditor would be entitled in respect of the Subordinate
Debt but for the provisions of this Agreement, including any such payment or
distribution that may be payable or deliverable by reason of the payment of any
indebtedness subordinated to the Subordinate Debt, shall be paid by the
liquidating trustee or agent or other Person making such payment or
distribution, whether a trustee in bankruptcy, a receiver or liquidating trustee
or otherwise, directly to the Senior Creditors (and each Subordinated Creditor
hereby authorizes each such payor to pay over to the Agent, upon demand by the
Senior Creditors, all such payments or distributions without the necessity of
any inquiry as to the status or balance of the Senior Liabilities, and without
further notice to or consent of any Subordinate Creditor) (and in furtherance of
the foregoing, in the event the Debtor is subject to any bankruptcy,
reorganization, readjustment of debt, arrangement, dissolution, receivership,
liquidation, insolvency or similar proceeding, with the result that the Debtor
is excused from the obligation to pay all or part of the interest, fees,
expenses or other amounts otherwise payable in respect of the Senior Liabilities
during the period subsequent to the commencement of such proceeding, each
Subordinate Creditor agrees that all or such part of such interest, fees,
expenses or other amounts, as the case may be, shall be payable out of, and to
that extent diminish and be at the expense of, reorganization dividends or
distributions in respect of the Subordinate Debt).
13.    This Agreement shall be construed in accordance with and governed by the
law of the State of New York, without regard to principles of conflicts of laws.
Each of the Debtor and the Subordinate Creditors hereby agrees that any legal
action or proceeding against the Debtor and/or the Subordinate Creditors with
respect to this Agreement may be brought in the courts of the State of New York
in The City of New York or of the United States of America for the Southern
District of New York and appellate courts from any thereof, and, by execution
and delivery hereof, each of the Debtor and the Subordinate Creditors accepts
and consents to, for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts and agrees that such
jurisdiction shall be exclusive, unless waived by the Agent in writing, with
respect to any action or proceeding brought by it against the Agent or any
Lender and any questions relating to usury. Each of the Debtor and the
Subordinate Creditors agrees that Sections 5-1401 and 5-1402 of the General
Obligations Law of the State of New York shall apply to this Agreement and, to
the maximum extent permitted by law, waive any right to stay or to dismiss any
action or proceeding brought before said courts on the basis of forum non
conveniens. Nothing herein shall limit the right of the Agent to bring
proceedings against either the Debtor or the Subordinate Creditors in any other
jurisdiction. Each of the Debtor and the Subordinate Creditors irrevocably
consents to the service of process in any such legal action or proceeding by
personal delivery or by the mailing thereof by the Agent by registered or
certified mail, return receipt requested, postage prepaid, to its addresses
specified in the records of the Agent, such service of process by mail to be
deemed effective on the fifth day following such mailing. Each of the Debtor and
the Subordinate Creditors agrees that a final judgment in any such legal action
or proceeding shall be conclusive and may be enforced in any manner provided by
law.
14.    AFTER REVIEWING THIS PROVISION SPECIFICALLY WITH ITS RESPECTIVE COUNSEL,
EACH OF THE DEBTOR, THE SUBORDINATE CREDITORS AND THE AGENT HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY AND ALL RIGHTS THE DEBTOR, THE
SUBORDINATE CREDITORS OR THE AGENT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS
AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF THE DEBTOR, ANY SUBORDINATE CREDITOR OR ANY
SENIOR CREDITOR WITH RESPECT TO THIS AGREEMENT. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE LENDERS TO EXTEND CREDIT TO THE DEBTOR.
15.    This Agreement contains the entire agreement between the parties relating
to the subject matter hereof, who have made no representations, warranties or
promises, express or implied, relating to the subject matter hereof other than
those contained herein. No change, modification, waiver or discharge of any of
the obligations of the Debtor or of the Subordinate Creditors hereunder shall be
effective unless in writing, signed by the Debtor, the Subordinate Creditors and
the Agent.
16.    All payments made by the Subordinate Creditors hereunder shall be made to
the Senior Creditors free and clear of, and without deduction or withholding
for, any and all present and future taxes, levies, duties or withholdings of any
kind which may be owing by the Subordinate Creditors with respect to such
payments or, if any deduction or withholding for any such taxes, levies, duties
or withholdings from any amount payable hereunder shall be legally required,
such amount shall be increased as may be necessary so that after making all
required deductions or withholdings (including deductions or withholdings
applicable to additional amounts payable under this paragraph), the Senior
Creditors shall receive an amount equal to the amount which would have been
received had no such deductions or withholdings been required. Without prejudice
to the survival of any other agreement of the Subordinate Creditors hereunder,
the agreements and obligations of the Subordinate Creditors contained in this
Section shall survive the Satisfaction of Senior Liabilities.
17.    Each Subordinate Creditor as to itself and not any other Subordinate
Creditor hereby represents, warrants and acknowledges as follows: (a) such
Subordinate Creditor is an individual with a residence as reflected on its
signature page hereto; (b) such Subordinate Creditor has the capacity to
execute, deliver and perform this Agreement, and such execution, delivery and
performance do not contravene any law or regulation or contractual restriction
binding on or affecting such Subordinate Creditor, and do not result in or
require the creation of any lien, security interest or other charge or
encumbrance upon or with respect to any of such Subordinate Creditor’s
properties; (c) any authorization or approval or other action by, or notice to
or filing with, any Governmental Authority or regulatory body required for the
due execution, delivery or performance by such Subordinate Creditor of this
Agreement has been duly obtained or made and is in full force and effect, and
copies of such authorizations, approvals, notices and filings have been
furnished to the Agent; (d) this Agreement has been duly executed and delivered
by such Subordinate Creditor and is the legal, valid and binding obligation of
such Subordinate Creditor enforceable against such Subordinate Creditor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally or by general equitable principles
(whether enforcement is sought by proceedings in equity or at law); (e) such
Subordinate Creditor is not subject to any Law which limits such Subordinate
Creditor’s ability to execute, deliver and perform such Subordinate Creditor’s
obligations under this Agreement; (f) there are no conditions precedent to the
effectiveness of this Agreement as to such Subordinate Creditor that have not
been satisfied or waived; (g) there is no pending or, to the best knowledge of
such Subordinate Creditor, threatened action or proceeding affecting such
Subordinate Creditor before any court, arbitrator or governmental agency which
purports to affect the legality, validity or enforceability of this Agreement;
(h) such Subordinate Creditor has made an independent investigation of the
Debtor and of the financial condition of the Debtor; and (i) none of the Senior
Creditors have made any representations or warranties as to the income, expense,
operation, finances or any other matter or thing affecting the Debtor nor has
any Senior Creditor made any representations or warranties as to the amount or
nature of the Senior Liabilities of the Debtor, nor has any Senior Creditor or
any officer, agent or employee of any Senior Creditor or any representative
thereof, made any other oral representations, agreements or commitments of any
kind or nature, and such Subordinate Creditor hereby expressly acknowledges that
no such representations or warranties have been made and such Subordinate
Creditor expressly disclaims reliance on any such representations or warranties.
18.    NO CLAIM MAY BE MADE BY THE SUBORDINATE CREDITORS AGAINST ANY SENIOR
CREDITOR OR THE AFFILIATES, DIRECTORS, PARTNERS, OFFICERS, EMPLOYEES, ATTORNEYS
OR AGENTS OF THE SENIOR CREDITORS FOR ANY SPECIAL, INDIRECT OR CONSEQUENTIAL
DAMAGES OR, TO THE FULLEST EXTENT PERMITTED BY LAW, FOR ANY PUNITIVE DAMAGES IN
RESPECT OF ANY CLAIM OR CAUSE OF ACTION (WHETHER BASED ON CONTRACT, TORT,
STATUTORY LIABILITY, OR ANY OTHER GROUND) BASED ON, ARISING OUT OF OR RELATED TO
THIS AGREEMENT, THE OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY
ACT, OMISSION OR EVENT OCCURRING IN CONNECTION THEREWITH, AND EACH SUBORDINATE
CREDITOR HEREBY WAIVES, RELEASES AND AGREES NEVER TO SUE UPON ANY CLAIM FOR ANY
SUCH DAMAGES, WHETHER SUCH CLAIM NOW EXISTS OR HEREAFTER ARISES AND WHETHER OR
NOT IT IS NOW KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.
19.    All amounts payable to the Senior Creditors hereunder or otherwise
recovered by the Agent hereunder shall be applied in accordance with Section 8.2
of the Credit Agreement to the same extent as if such amounts payable hereunder
were proceeds of Collateral.
20.    The Agent hereby notifies each of the Subordinate Creditors that pursuant
to the requirements of the USA Patriot Act, the Agent is required to obtain,
verify and record information that identifies such Subordinate Creditor, which
information includes the name and address of such Subordinate Creditor and other
information that will allow the Agent to identify such Subordinate Creditor in
accordance with the Patriot Act. “USA Patriot Act” shall mean the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Public Law 107-56 (as amended).
21.    The provisions of this Agreement are solely for the purpose of defining
the relative rights of the Senior Creditors, on the one hand, and the
Subordinate Creditors, on the other, against the Debtor and its assets, and
nothing herein is intended to or shall impair or limit, as between the Debtor
and the Subordinate Creditors, the obligations of the Debtor, which are absolute
and unconditional, to pay to the Subordinate Creditors under the Subordinate
Debt.
22.    This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by facsimile or
email transmission of signature pages hereto), and all of said counterparts
taken together shall be deemed to constitute one and the same agreement.





IN WITNESS WHEREOF, this instrument has been duly executed by the undersigned as
of the day and year first above written.


A-MARK PRECIOUS METALS, INC., as the Debtor


By:     /s/ Gregory N. Roberts    
Name:    Gregory N. Roberts
Title:    Chief Executive Officer






COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Agent


By:     /s/ Paul Moisselin    
Name:    Paul Moisselin
Title:    Vice President
By:     /s/ Jan Hendrik de Graaff    
Name:    Jan Hendrik de Graaff
Title:    Managing Director




- 1 -

